Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Examiner’s Amendment
1.             An examiner’s amendment to the record appears below. Should the 
changes and/or additions be unacceptable to applicant, an amendment may be 
filed as provided by 37 CFR 1.312. To ensure consideration of such an 
amendment, it MUST be submitted no later than the payment of the issue fee.
 Authorization for this Examiner amendment has been given by Scott Houtteman 
(Reg. No. 55,919) on 10/20/2021.

In the claims:    

             In claim 1, line 2; “interleaving machine having a could cut slicer” has been 
changed to --interleaving machine having a cold cut slicer--.

Reasons for Allowance              
        Claim 1 is allowed. 
2.          The following is an examiner’s statement of reasons for allowance: The claims are allowable because prior art fails to teach that the rollers are rubber rollers that are internally coupled to the blowing device between the upper extractor and the lower extractor; and the blowing device is fixed the cold cut slicer, in combination with other limitations set forth in 1.  

                 Regarding claim 1, Park (2011/0277606 A1) teaches a blowing device could be used for a cold product interleaving machine having a could cut slicer, comprising an upper extractor (196, 201, 206) having an elongated body and a hook-like profile (204), including at least one internal air flow duct and at least one hole (196) for air escape; a lower extractor (188, 198) having an elongated body and a hook-like shape (198); rollers (102, 200), said rollers being internally coupled to the blowing device; an engine linked to the rubber rollers (102, 200) to cause movement of the rollers. See Fig. 14 in Park.
             However, Park fails to teach that the rollers are rubber rollers that are internally coupled to the blowing device between the upper extractor and the lower extractor; and the blowing device is fixed the cold cut slicer, as set forth in claim 1.

            None of these references by themselves or in combination with the other prior art cited teach the claimed invention set forth in claim 1.  
 
            Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion 
3.         Any inquiry concerning this communication or earlier communications from the examiner should be directed to GHASSEM ALIE whose telephone number is (571) 272-4501.  The examiner can normally be reached on 8:30-5:00 EST.
            If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on 571 272 4483. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
           Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, SEE http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.   


/GHASSEM ALIE/Primary Examiner, Art Unit 3724                                                                                                                                                                                                   
    October 20, 2021